Citation Nr: 1612273	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-19 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left shoulder impingement, to include the threshold matter of the propriety of a reduction in the rating from 20 percent to 10 percent, effective July 2006.

2.  Entitlement to a rating in excess of 10 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to May 1972, from February 1980 to February l983, and from January to July 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January and April 2006 rating decisions by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In January 2006, the RO confirmed and continued a 10 percent rating for the Veteran's low back disability and proposed that the rating for his left shoulder disability be reduced to 10 percent.  A January 2006 letter informed him of the proposed reduction and notified him that he could submit evidence to show the change should not be made.  In April 2006, the RO reduced the rating for left shoulder impingement to 10 percent, effective July 2006.  The Veteran appealed the reduction and the RO initially found that the Veteran had not submitted a timely substantive appeal.  He appealed that determination.  In November 2011 the Board found the Veteran's substantive appeal was timely, and remanded the claims for additional development.  In January 2015, the case was remanded to afford the Veteran a hearing before the Board.  In April 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.

The issues seeking a rating in excess of 20 percent for left shoulder impingement and a rating in excess of 10 percent for a low back disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






FINDINGS OF FACT

1.  The AOJ proposed, and then implemented, a reduction in the rating for the Veteran's left shoulder disability from 20 percent (which had been in effect well in excess of 5 years) to 10 percent, effective from July 2006.

2.  The reduction was based on a single examination; sustained material improvement in the disability that would be maintained under the ordinary conditions of life was not shown.  


CONCLUSION OF LAW

The reduction in the rating for the Veteran's left shoulder disability from 20 percent to 10 percent was in compliance with legal criteria governing such actions, and was not proper; restoration of a 20 percent rating is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code (Code) 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Regarding the propriety of the reduction in the rating for left shoulder impingement from 20 to 10 percent, as this decision restores the rating previously assigned, there is no reason to belabor the impact of the VCAA on the matter.  Any notice or duty to assist omission is harmless.



Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate; the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The 20 percent rating for the Veteran's left shoulder disability had been assigned effective from the day (in July 1996) following the date of his separation from service. 

On June 2000 VA joints examination, the Veteran stated that upward movement of the left shoulder caused pain and muscle spasm.  Examination of the left shoulder found soreness and tenderness.  Elevation was to 90 degrees with pain, and to 80 degrees without pain; abduction was to 100 degrees with pain and 90 degrees without pain; external rotation was to 35 degrees with pain and to 25 degrees without pain; and internal rotation was to 20 degrees with pain and to 10 degrees without pain.  Left hand grip was 5/5.  Motor strength testing was 3/5 on the left and 5/5 on the right.  The diagnosis was left shoulder strain due to chronic tendinitis causing impingement syndrome.  

A July 2000 rating decision confirmed and continued the 20 percent rating for the left shoulder disability.  

In October 2005 the Veteran submitted a claim seeking an increased rating for his left shoulder disability.

On December 2005 VA joints examination, the Veteran reported he had left shoulder pain with overhead activities.  Examination of the left shoulder found forward flexion was to 160 degrees; internal rotation to 50 degrees; external rotation to 75 degrees; abduction to 160 degrees; and adduction to 40 degrees without pain.  He had good intact rotator cuff musculature against resistance.  He had an intact bicep tendon.  There was some discomfort with Hawkins type provocative testing.  The diagnosis was left shoulder impingement.

Based on the December 2005 examination a January 2006 rating decision proposed to reduce the rating for the left shoulder disability from 20 to 10 percent, and the Veteran was so notified and afforded the requisite period of time to respond.  After he responded, an April 2006 rating decision reduced the rating for the left shoulder disability from 20 to 10 percent, effective July 1, 2006 (i.e., prospectively).

Based on the foregoing, the Board finds that the due process requirements for reductions (in 38 C.F.R. § 3.105(e)) were met (There was a proposal, a requisite period of time for response, then after the response another rating decision implementing the reduction, and the reduction was made effective prospectively, as mandated).  Nonetheless, the Board finds that further regulatory criteria governing rating reductions were not met, and that reduction, in fact, was improper.

Under 38 C.F.R. § 3.344 ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination (emphasis added), except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  These considerations are required for ratings which have continued for long periods at the same level (five years or more).  Based on the United States Court of Appeals for Veterans Claims (Court) further direction, under 38 C.F.R. § 3.344 (which applies as the 20 percent rating was in effect well in excess of 5 years), to reduce a rating the RO must also find: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. 413, 419 (1993).  For a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120 (2002).

The Court has also held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

The record shows that the 20 percent rating for left shoulder impingement was in effect since July 1996, and was not reduced until July 2006 (well in excess of 5 years).  Thus, the provisions of 38 C.F.R. § 3.344 apply in this case.  The reduction in the rating was based on a single examination (in December 2005), in violation of the § 3.344 provisions.  The Veteran has argued throughout that the improvement the AOJ found shown by the December 2005 examination was not demonstrated under conditions of daily living, and does not clearly reflect material improvement.   The Board finds that without re-examination of the Veteran it could not be found with reasonable certainty that any material improvement would be maintained under ordinary conditions of life.  As the record does not reflect compliance with all applicable regulations, the Board must find that the reduction in the rating from 20 to 10 percent was improper and void ab inition, and that restoration of the 20 percent rating is warranted.


ORDER

Restoration of a 20 percent rating for the Veteran's left shoulder disability (from the date of reduction) is granted.


REMAND

As the appeal flows from the Veteran's claim for increase (filed when the disability was rated 20 percent), remaining for consideration is whether a rating in excess of 20 percent is warranted for the left shoulder disability for any period of time under consideration.  At the April 2015 hearing, the Veteran testified that his low back disability affects his lower extremities and that he had pain in his left shoulder and back all the time.  He asserted that both disabilities have increased in severity.  The most recent VA examination to assess the severity of his left shoulder and low back disabilities was in 2009.  In light of the allegation of worsening, and the length of the intervening period, a contemporaneous examination to assess the disabilities is necessary

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and/or treatment he has received for his left shoulder and low back disabilities since 2009, and to submit authorizations for VA to secure records of any such private provider.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified (i.e., any pertinent records not already in the record).  

2.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an orthopedist to assess the current severity of his left shoulder and low back disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, to include range of motion studies of the low back and left shoulder (with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, fatigue, use, etc.) and tests to evaluate any related neurological impairment.  All findings should be described in detail.  The examiner should comment on any restrictions on occupational and daily activity functions due to these disabilities.

The examiner should include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


